 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1

 
AGREEMENT
 
AGREEMENT made and entered into by and between Katy Industries, Inc. (the
“Company”), a Delaware corporation, with its principal place of business at 2461
S. Clark St. Suite 630, Arlington, VA 22202, and David J. Feldman (the
“Executive”), effective as of the 21st day of April 2008.
 
WHEREAS, the operations of the Company and its Affiliates are a complex matter
requiring direction and leadership in a variety of arenas, including financial,
strategic planning, regulatory, community relations and others;
 
WHEREAS, the Executive is possessed of certain experience and expertise that
qualify him to provide the direction and leadership required by the Company and
its Affiliates; and
 
WHEREAS, subject to the terms and conditions hereinafter set forth, the Company
therefore wishes to employ the Executive as its President and Chief Executive
Officer and the Executive wishes to accept such employment;
 
NOW, THEREFORE, in consideration of the foregoing promises and the mutual
promises, terms, provisions and conditions set forth in this Agreement, the
parties hereby agree:
 
1. Employment.  Subject to the terms and conditions set forth in this Agreement,
the Company hereby offers and the Executive hereby accepts employment.
 
2. Term.  The term of the Executive’s employment hereunder shall commence as of
April 21, 2008 (the “Employment Date”) and shall continue until termination as
hereafter provided.  The Executive may be terminated by the Company or resign at
will at any time subject to the provisions of Section 5 below.  The term of this
Agreement is hereafter referred to as “the term of this Agreement” or “the term
hereof”.
 
3. Capacity and Performance.
 
(a) During the term hereof, the Executive shall serve the Company as its
President and Chief Executive Officer.  In addition, the Executive shall be
appointed to serve as a director of the Company and a member of the Executive
Committee of the Board of Directors of the Company (the “Board”) upon the
commencement of his employment hereunder, and shall so serve without additional
compensation.  At the expiration of the term of such initial appointment, the
Executive shall again serve as a director of the Company and a member of the
Executive Committee of the Board, if so re-elected or re-appointed from time to
time, and shall so serve without additional compensation; provided, however,
that the Executive’s failure to be so re-elected or re-appointed shall not
constitute a breach of this Agreement.  The Executive shall resign immediately
from the Board, and all committees thereof, upon termination of his employment
hereunder.
 
 

 
 
 

--------------------------------------------------------------------------------

 

(b) During the term hereof, the Executive shall be employed by the Company on a
full-time basis, and shall have and perform such usual and customary duties,
responsibilities, and authority of a Chief Executive Officer and President on
behalf of the Company and its Affiliates.
 
(c) During the term hereof, the Executive shall devote his full business time
(except for permitted vacation periods and reasonable periods of illness or
other incapacity) and his efforts, business judgment, skill and knowledge
exclusively to the advancement of the business and interests of the Company and
its Affiliates and to the discharge of his duties and responsibilities
hereunder.  The Executive shall not engage in any other business activity or
serve in any industry, trade, professional, governmental or academic position
during the term of this Agreement, except as may be expressly approved in
advance by the Board in writing.
 
(d) The foregoing restrictions shall not limit or prohibit the Executive from
engaging in passive investment, inactive business ventures, and community,
charitable, and social activities, including without limitation serving as a
member of boards of directors (or other similar bodies) of entities not engaged
in competition with the Company or any of its Affiliates, in each case, so long
as such activities do not interfere with the Executive’s performance and
obligations hereunder, and provided, further, that the Executive shall not serve
as a member of a board of directors of a publicly-traded Company without the
Board’s prior approval (which approval shall not be unreasonably withheld).
 
(e) It is anticipated that during the term hereof, the headquarters of the
Company will be relocated from Arlington, Virginia to the greater St. Louis,
Missouri metropolitan area.  The Executive shall be required to maintain his
office at the Company’s headquarters in St. Louis and will be required to
commute to St. Louis each week to perform his duties and responsibilities
hereunder; provided, however, that the Executive shall not be required to
relocate his primary residence from the Atlanta, Georgia area.
 
4. Compensation and Benefits.  As compensation for all services performed by the
Executive under and during the term hereof and subject to performance of the
Executive’s duties and obligations to the Company and its Affiliates, pursuant
to this Agreement or otherwise:
 
(a) Base Salary.  During the term hereof, the Company shall pay the Executive a
base salary at the rate of Four Hundred Thousand Dollars ($400,000.00) per
annum, payable in accordance with the payroll practices of the Company for its
executives and subject to increase from time to time by the Compensation
Committee of the Board, in its sole and unreviewable discretion.  The Board will
review the Executive’s performance and his base salary annually.  Such base
salary, as from time to time increased, is hereafter referred to as the “Base
Salary”.
 
 
2

--------------------------------------------------------------------------------


 
(b) Annual Bonus Compensation.  During the term hereof, the Executive will be
eligible to earn an annual bonus of up to 70% of Base Salary actually paid to
the Executive (the “Target Bonus”), subject to the achievement of performance
targets set by the Board, after consultation with the Executive, and subject
further to the terms of the Company’s management incentive plan (the “Bonus
Plan”).  The performance targets for each fiscal year will be set by the Board,
after consultation with the Executive, within sixty (60) days of the beginning
of said fiscal year.  The amount of any Target Bonus awarded shall be determined
by the Board based upon the achievement of said performance targets and the
terms and conditions of the Bonus Plan.  Notwithstanding the above, for fiscal
year 2008, the Executive will receive the full Target Bonus amount, with no
pro-ration, regardless of whether or not the performance targets are achieved.
 
(c) Supplemental Bonus Compensation.  During the term hereof, the Executive will
be eligible to receive an additional, annual, supplemental bonus for performance
materially in excess of annual targets.  The decision whether to award a
supplemental bonus and the amount of any such bonus shall be determined by the
Compensation Committee of the Board in its good faith discretion.
 
(d) Timing of Bonus Payments.  Any bonus due to the Executive under Sections
4(b) or 4(c) hereof in respect of a calendar year shall be paid to the Executive
as soon as practicable after the end of such calendar year (the Company will
endeavor to pay the bonus not later than April 1 of the year following the year
in which the bonus was earned, but in all events will pay the bonus not later
than December 31 of the year following the year in which the bonus was earned).
 
(e) Stock Options.  Subject to the approval of the Board, the Executive shall be
granted an option to purchase a total of 750,000 shares of common stock of the
Company (the “Option”), subject to the terms and conditions set forth in any
applicable award agreement, in the 2008 Chief Executive Officer’s Plan and in
any other applicable plan or agreement.  The Option will be exercisable at the
price of the Company’s shares on the Over-the-Counter Bulletin Board (“OTC BB”)
on the date of the grant.  The Option shall vest in three (3) equal installments
on the first, second and third anniversaries of the Executive’s Employment Date,
and shall have a maximum exercise period of ten (10) years from the grant
date.  In the event of termination of the Executive’s employment without Cause
during the term hereof, as set forth more fully in the Option award agreement
and the applicable plan documents, the Executive shall be entitled to exercise
the vested portion of the Option for ninety (90) days following the date of
termination of employment.  The unvested portion of the Option shall be canceled
as of the date of termination of employment upon a termination of employment
pursuant to Section 5(c) or 5(e)(i) hereof.  The unvested portion of the Option
shall be canceled as of the ninety-first (91) day following a termination
pursuant to Sections 5(a), 5(b), 5(d) or 5(e)(ii) hereof, provided that no
Change in Control occurs prior to such date.  Upon the occurrence of a Change in
Control at any time during the Executive's employment hereunder or prior to the
ninety-first (91) day following a termination pursuant to Sections 5(a), 5(b),
5(d) or 5(e)(ii) hereof, the unvested portion of the Option shall vest and
become immediately exercisable.  During the term hereof, the following
provisions shall also apply:
 
 
3

--------------------------------------------------------------------------------


 
(i) If there is a Change in Control, the Company will make a special bonus
payment to the Executive (the “Change in Control Bonus”), such Change in Control
Bonus to be equal to (Y) the amount by which the purchase price per share of the
Company’s Common Stock (or, in the case of a Change of Control pursuant to
clause (ii) of the definition thereof, the amount of cash proceeds per common
share received by the Company’s common stockholders as a result of such
transaction) exceeds $6.00, multiplied by (Z) 565,775.  The Change in Control
Bonus shall be payable upon the closing of the Change in Control, but in no
event later than March 15 of the year following the year in which the Change in
Control occurs.
 
(ii) Except as specifically provided in Section 4(e)(i) above, nothing herein
shall prohibit or restrict the Company from taking any corporate action or
engaging in any corporate transaction of any kind, including, without
limitation, the issuance and sale of additional shares of capital stock of the
Company, any merger, consolidation, liquidation or sale of assets, or create in
the Executive any rights to acquire or receive additional shares of capital
stock of the Company or otherwise be protected against dilution.
 
(iii) The Company agrees that if the Executive elects to request that the
Company file a Form S-8 with the United States Securities and Exchange
Commission in connection with any of the securities described in Section 4(e)
hereof, the Company shall file such Form S-8, provided that the Executive must
pay to the Company, fifty percent (50%) of all costs and fees, including
applicable attorneys’ fees, associated with the preparation and filing of such
Form S-8.
 
(f) Vacations.  During the term hereof, the Executive shall be entitled to four
(4) weeks of vacation per annum, to be taken at such times and intervals as
shall be determined by the Executive, subject to the reasonable business needs
of the Company.  The Executive shall be entitled to cash compensation in lieu of
vacation time not taken during the term hereof only to the extent approved by
the Board or its designee in writing.
 
(g) Other Benefits.  During the term hereof and subject to any contribution
therefor generally required of employees of the Company, the Executive shall be
entitled to participate in any and all employee benefit plans from time to time
in effect for employees of the Company generally, except to the extent such
plans are in a category of benefit otherwise provided to the Executive.  Such
participation shall be subject to (i) the terms of the applicable plan
documents, (ii) generally applicable Company policies and (iii) the discretion
of the Board or any administrative or other committee provided for in or
contemplated by such plan.  The Company may alter, modify, add to or delete its
employee benefit plans at any time as it, in its sole judgment, determines to be
appropriate, without recourse by the Executive; provided, however, that any such
alteration, modification, addition, or deletion applies to the Company’s
executive officers or employees generally.
 
 
4

--------------------------------------------------------------------------------


 
(h) Automobile.  During the term hereof, the Company will pay the Executive an
automobile allowance of One Thousand Five Hundred Dollars ($1,500.00) per month
(the “Car Allowance”).  To the extent the Car Allowance results in the
Executive’s recognition of taxable income, he will be grossed up for applicable
income taxes (the “Automobile Gross-Up Payments”), such that the Executive
receives the full net amount of the Car Allowance.  Automobile Gross-Up Payments
shall constitute taxable income to the Executive.
 
(i) Club Membership and Closing Cost Payment.  Beginning in 2009 and continuing
during the term hereof, the Company will reimburse the Executive for dues paid
to maintain a membership in a country club of his choosing not to exceed Ten
Thousand Dollars ($10,000.00) per year (the “Dues Benefit”).  In addition,
during 2008 the Executive shall be entitled to a one-time lump sum payment in an
amount not to exceed Ten Thousand Dollars ($10,000.00) as reimbursement for
closing costs incurred by the Executive in connection with his purchase of a
residence in the St. Louis, Missouri metropolitan area (the “Closing Cost
Payment”).  To the extent the Dues Benefit or Closing Cost Payment results in
the Executive’s recognition of taxable income, he will be grossed up for
applicable income taxes (the “Dues and Closing Cost Gross-Up Payments”) such
that the Executive receives the full net amount of such Dues Benefit or Closing
Cost Payment.  Dues and Closing Cost Gross-Up Payments shall constitute taxable
income to the Executive.
 
(j) Executive Physical.  Every other year during the term hereof, the Company
shall reimburse the Executive for the cost to him of an executive physical
examination, to the extent such cost is not covered by applicable insurance.
 
(k) Travel Expenses.  During the term hereof, the Company shall reimburse the
Executive for out-of-pocket expenses he incurs in connection with his weekly
travel from Atlanta, Georgia to St. Louis, Missouri, subject to any reasonable
restrictions on such expenses set by the Board or Company policy and such
reasonable substantiation and documentation as may be specified by the Company
from time to time (the “Travel Expenses”).  To the extent the Travel Expenses
result in the Executive’s recognition of taxable income, he will be grossed up
for applicable income taxes (the “Travel Expenses Gross-Up Payments”), such that
the Executive receives the full net amount of the Travel Expenses.  Travel
Expenses Gross-Up Payments shall constitute taxable income to the Executive.
 
 
5

--------------------------------------------------------------------------------


 
(l) Business Expenses.  The Company shall pay or reimburse the Executive for
reasonable, customary and necessary business expenses incurred or paid by the
Executive in the performance of his duties and responsibilities hereunder,
subject to such reasonable substantiation and documentation as may be specified
by the Board or Company policy from time to time.
 
(m) Legal Fees.  Within thirty (30) days following the submission by the
Executive of reasonable substantiation and documentation as may be specified by
the Company, the Company shall reimburse the Executive for reasonable legal fees
he incurs with respect to the negotiation and preparation of this Agreement (the
“Legal Fees Payment”).  To the extent the Legal Fees Payment results in the
Executive’s recognition of taxable income, he will be grossed up for applicable
income taxes (the “Legal Fees Gross-Up Payment”) such that the Executive
receives the full net amount of the Legal Fees Payment.  Legal Fees Gross-Up
Payment shall constitute taxable income to the Executive.
 
(n) Additional Gross Up.   In the event that it is determined that any payment
or benefit (or the acceleration of any payment or benefit) provided by the
Company to or for the benefit of the Executive under this Agreement or otherwise
will be subject to the excise tax imposed by Section 4999 of the Internal
Revenue Code or any successor provision ("Section 4999"), the Company will,
prior to the date on which any amount of the excise tax must be paid or
withheld, make an additional lump-sum payment (the "4999 Gross-Up Payment") to
the Executive. The 4999 Gross-Up Payment will be sufficient, after giving effect
to all federal, state and other taxes and charges (including interest and
penalties, if any) with respect to the 4999 Gross-Up Payment, to make the
Executive whole for all taxes (including withholding taxes) and any associated
interest and penalties, imposed under or as a result of Section 4999; for the
avoidance of doubt, the 4999 Gross-Up Payment shall be in an amount sufficient
to make the Executive whole for all taxes (including any interest or penalties
imposed with respect to such taxes, but excluding any income taxes and penalties
imposed pursuant to Section 409A of the Code), including income and excise
taxes, imposed on the 4999 Gross-Up Payment.
 
(i) Determinations under this Section 4(n) will be made by the Company’s tax
accountant as of the effective time of the Change in Control.
 
(ii) If the Internal Revenue Service asserts a claim that, if successful, would
require Company to make a gross-up payment or an additional gross-up payment,
Company and Executive will cooperate fully in resolving the controversy with the
Internal Revenue Service.
 
 
6

--------------------------------------------------------------------------------


 
(o) Timing of Reimbursements and Gross-Up Payments.  Any reimbursements to which
the Executive may be entitled pursuant to this Agreement shall be provided
promptly, but no later than December 31 of the year following the year in which
the expense is incurred and shall be provided in compliance with Section 409A of
the Internal Revenue Code of 1986, as amended (“Section 409A”) or an exemption
therefrom.   Further, any such reimbursement that would constitute nonqualified
deferred compensation subject to Section 409A shall be subject to the following
additional rules: (i) no reimbursement of any such expense shall affect the
Executive’s right to reimbursement of any such expense in any other taxable
year; and (ii) the right to reimbursement shall not be subject to liquidation or
exchange for any other benefit.  In the event that a Gross-Up Payment is payable
to the Executive under this Agreement, the Company will provide the Executive
with such payment no later than the end of the calendar year following the
calendar year in which the underlying tax is paid.
 
5. Termination of Employment and Severance Benefits.  The Executive’s employment
hereunder shall terminate under the following circumstances:
 
(a) Death.  In the event of the Executive’s death during the term hereof, the
Company shall pay to the Executive’s designated beneficiary or, if no
beneficiary has been designated by the Executive, to his estate, (i) any earned
and unpaid Base Salary through the date of his death, payable in accordance with
the normal payroll practices of the Company; (ii) a pro rata portion of the
bonus that would have been earned by the Executive pursuant to Section 4(b)
hereof with respect to the year in which termination occurs, if any, had the
Executive remained employed through the end of the performance period, payable
in a lump-sum at such time as such bonus would otherwise have been paid had the
Executive’s employment not terminated in accordance with Section 4(d) hereof
(the “Pro Rata Bonus”), (iii) any bonus amounts previously awarded pursuant to
Section 4(b) hereof but not yet paid on the date of termination, payable in
accordance with Sections 4(b) and 4(d) hereof (“Previously Awarded Bonus”) and
(iv) reimbursement for expenses accrued and payable under Section 4(l) hereof
through the date of death, payable in accordance with Sections 4(l) and 4(o)
hereof.
 
(b) Disability.
 
(i) The Company may terminate the Executive’s employment hereunder, upon written
notice to the Executive, in the event that, in the good faith judgment of the
Company, the Executive becomes disabled during his employment hereunder through
any illness, injury, accident or condition of either a physical or psychological
nature and, as a result, is unable to perform substantially all of his duties
and responsibilities hereunder for one hundred twenty (120) days during any
period of three hundred and sixty-five (365) consecutive calendar days.  The
Board may designate another employee to act in the Executive’s place during any
period of the Executive’s disability.
 
 
7

--------------------------------------------------------------------------------


 
(ii) If any question shall arise as to whether during any period the Executive
is disabled through any illness, injury, accident or condition of either a
physical or psychological nature so as to be unable to perform substantially all
of his duties and responsibilities hereunder, the Executive may, and at the
request of the Company shall, submit to a medical examination by a licensed
physician with the appropriate specialty selected by the Company and practicing
within a 100-mile radius of the city or township nearest to the Executive’s
place of residence to whom the Executive or his duly appointed guardian, if any,
has no reasonable objection to determine whether the Executive is so disabled
and such determination shall for the purposes of this Agreement be conclusive of
the issue.  If such question shall arise and the Executive shall fail to submit
to such medical examination, the Company’s determination of the issue shall be
binding on the Executive.
 
(iii) Upon the giving of notice of termination of the Executive’s employment
hereunder, the Company shall have no further obligation or liability to the
Executive, other than for (1) Base Salary earned and unpaid through the date of
termination, payable in accordance with the normal payroll practices of the
Company; (2) the Pro Rata Bonus; (3) any Previously Awarded Bonus and (4)
reimbursement for expenses accrued and payable under Section 4(l) hereof through
the date of termination, payable in accordance with Sections 4(l) and 4(o)
hereof.
 
(c) By the Company for Cause.  The Company may terminate the Executive’s
employment hereunder for Cause at any time upon written notice to the Executive
setting forth in reasonable detail the nature of such Cause.  The following,
shall constitute Cause for termination:
 
(i) Willful failure to perform, or gross negligence in the performance of, the
Executive’s material duties and responsibilities to the Company and its
Affiliates; or
 
(ii) Material breach by the Executive of any material provision of this
Agreement; or
 
(iii) Commission of a material act of fraud or embezzlement, or commission of
any material dishonesty with regard to the Company or any of its Affiliates; or
 
(iv) Conviction of, or plea of nolo contendere to, a felony or other crime
involving moral turpitude.
 
In the event that any of the foregoing events or conditions under clauses (i) or
(ii) above is reasonably capable of being cured, the Company shall provide
written notice to the Executive describing the nature of such event or
condition, and the Executive shall, thereafter, have ten (10) business days from
receipt of such notice to cure such event or condition.  Upon the giving of
notice of termination of the Executive’s employment hereunder for Cause, the
Company shall have no further obligation or liability to the Executive, other
than for Base Salary earned and unpaid through the date of termination, payable
in accordance with the normal payroll practices of the Company, and
reimbursement for expenses accrued and payable under Section 4(l) hereof through
the date of termination, payable in accordance with Sections 4(l) and 4(o)
hereof.
 
 
8

--------------------------------------------------------------------------------


 
(d) By the Company without Cause.  The Company may terminate the Executive’s
employment hereunder without Cause at any time upon written notice to the
Executive.  In the event of such termination, the Company shall pay the
Executive: (i) any Base Salary earned and unpaid through the date of
termination, payable in accordance with the normal payroll practices of the
Company, (ii) any Previously Awarded Bonus, (iii) a Pro Rata Bonus, and (iv)
reimbursement for expenses accrued and payable under Section 4(l) hereof through
the date of termination, payable in accordance with Sections 4(l) and 4(o)
hereof; further, in lieu of any severance or benefits that may otherwise be
payable to the Executive under any other plan, policy or agreement as a result
of such termination, the Company shall provide the Executive with the following
severance benefits (the “Severance Benefits”)
 
(i) If the Company terminates the Executive without Cause on or before April 21,
2009, the Company shall continue to pay the Executive his Base Salary at the
rate in effect on the date of termination and continue the medical and welfare
benefits provided pursuant to Section 4(g), for a period of twelve (12) months
from the date of termination; or
 
(ii) If the Company terminates the Executive without Cause after April 21, 2009,
the Company shall continue to pay the Executive his Base Salary at the rate in
effect on the date of termination and continue the medical and welfare benefits
provided pursuant to Section 4(g), for a period of eighteen (18) months from the
date of termination.
 
(e) By the Executive.
 
(i) Other than in connection with a termination for "Good Reason," the Executive
may terminate his employment hereunder at any time upon thirty (30) days’ notice
to the Company.  In the event of termination of the Executive pursuant to this
Section 5(e)(i), the Board may elect to waive the period of notice, or any
portion thereof, and, if the Board so elects, the Company will pay the Executive
his Base Salary for the notice period (or for any remaining portion of the
period).  The Company shall have no further obligation or liability to the
Executive other than Base Salary for the notice period and reimbursement for
expenses accrued and payable under Section 4(m) hereof through the date of
termination.
 
 
9

--------------------------------------------------------------------------------


 
(ii) The Executive may terminate his employment at any time for Good Reason
after the occurrence without the Executive's consent of any of the conditions
described below, provided that the Executive gives written notice to the Company
of the condition within thirty (30) days of the occurrence of the condition, and
provided further that the Company shall have thirty (30) days to remedy the
condition and, if the condition is not so remedied, that the executive terminate
his employment hereunder within thirty (30) days hereafter  For purposes of this
Agreement, "Good Reason" shall mean and refer to (1) material diminution in the
Executive's duties, authority or responsibilities; (2) any reduction by the
Company of the Executive's Base Salary as in effect on the Executive's
Employment Date, as the same may be increased from time to time, or a reduction
of the potential annual Target Bonus expressed as a percent of base salary
(subject to attainment of goals, Board discretion and other conditions of the
applicable bonus program); or (3) a material breach of any material provision of
this Agreement, including but not limited to the Company's obligations to
provide the benefits specified in Section 4 hereof.  In connection with a
termination of his employment by the Executive for Good Reason, in lieu of any
severance or benefits that may otherwise be payable to the Executive under any
other plan, policy or agreement as a result of such termination, the Company
shall provide the Executive with the following Severance Benefits:
 
A. If the Executive terminates his employment with Good Reason on or before
April 21, 2009, the Company shall continue to pay the Executive his Base Salary
at the rate in effect on the date of termination and continue the medical and
welfare benefits provided pursuant to Section 4(g), for a period of twelve (12)
months from the date of termination; or
 
B. If the Executive terminates his employment with Good Reason after April 21,
2009, the Company shall continue to pay the Executive his Base Salary at the
rate in effect on the date of termination and continue the medical and welfare
benefits provided pursuant to Section 4(g), for a period of eighteen (18) months
from the date of termination.
 
(f) Upon a Change in Control.  If the Company terminates the Executive’s
employment pursuant to Section 5(d) within ninety (90) days before or one
hundred eighty (180) days after the effective date of a Change in Control, then,
in lieu of any payments to or on behalf of the Executive under Section 5(d)
hereof as may be applicable, and in lieu of any severance or benefits that may
otherwise be payable to the Executive under any other plan, policy or agreement
as a result of such termination, the Company shall continue to pay the
Executive’s Base Salary at the rate in effect on the date of termination for a
period of twenty-four (24) months from the date of termination (the “Change in
Control Severance Benefits”) and shall continue the medical and welfare benefits
provided pursuant to Section 4(g) for the same period.
 
 
10

--------------------------------------------------------------------------------


 
6. Effect of Termination, Timing of Severance Payments and 409A.  The provisions
of this Section 6 shall apply to termination pursuant to Section 5 or otherwise.
 
(a) Payment by the Company of any Base Salary, Pro Rata Bonus, Previously
Awarded Bonus, Severance Benefits, Change in Control Severance Benefits and
expenses that may be due to the Executive in each case under the applicable
termination provision of Section 5 shall constitute the entire obligation of the
Company to the Executive.  In order to receive any Severance Benefits or Change
in Control Severance Benefits pursuant to Sections 5(d), 5(e)(ii) or 5(f)
hereof, the Executive must execute and return to the Company a timely and
effective general release of claims in the form attached hereto as Exhibit A and
deliver it to the Company within thirty (30) calendar days of the date his
employment terminates.  Severance Benefits and Change in Control Severance
Benefits to which the Executive may be entitled hereunder shall be payable in
accordance with the normal payroll practices of the Company, with the first
payment, which shall be retroactive to the date immediately following the date
the Executive’s employment terminated, being due and payable on the Company’s
next regular payday for executives that follows the effective date of the
release of claims.
 
(b) Except as required by law or by the other applicable provisions of this
Agreement, benefits shall terminate pursuant to the terms of the applicable
benefit plans based on the date of termination of the Executive’s employment
without regard to any continuation of Base Salary or other payment to the
Executive following such date of termination.
 
(c) Provisions of this Agreement shall survive any termination if so provided
herein or if necessary or desirable fully to accomplish the purposes of such
provision, including without limitation the obligations of the Executive under
Sections 7, 8 and 9 hereof.  The obligation of the Company to make payments to
or on behalf of the Executive under Sections 5(d), 5(e) or 5(f) hereof is
expressly conditioned upon the Executive’s continued full performance of
obligations under Sections 7, 8 and 9 hereof.  The Executive recognizes that,
except as expressly provided in Sections 5(d), 5(e) or 5(f), no compensation is
earned or due after termination of employment.
 
(d) For purposes of Section 409A, all references in this Agreement to
termination of employment or similar terms, when used in a context that bears
upon the payment or timing of payment of any amounts or benefits that constitute
or could constitute “nonqualified deferred compensation” within the meaning of
Section 409A shall be construed to require a “separation from service” (as
defined below).  In addition, each payment made under this Agreement shall be
treated as a separate payment and the right to a series of installment payments
under this Agreement is to be treated as a right to a series of separate
payments.
 
(e) If at the time of the Executive’s Separation from Service, the Executive is
a “specified employee,” as hereinafter defined, any and all amounts payable
under this Section 5 in connection with such Separation from Service that
constitute deferred compensation subject to Section 409A, as determined by the
Company, and that would (but for this sentence) be payable within six months
following such Separation from Service, shall instead be paid on the date that
follows the date of such Separation from Service by six (6) months.  For
purposes of this Section 6(e) and all other purposes under this Agreement:
 
 
11

--------------------------------------------------------------------------------


 
(i) “Separation from Service” shall mean a “separation from service” (as that
term is defined at Section 1.409A-1(h) of the Treasury Regulations) from the
Company and from all other corporations and trades or businesses, if any, that
would be treated as a single “service recipient” with the Company under Section
1.409A-1(h)(3) of the Treasury Regulations). The Company may, but need not,
elect in writing, subject to the applicable limitations under Section 409A, any
of the special elective rules prescribed in Section 1.409A-1(h) of the Treasury
Regulations for purposes of determining whether a “separation from service” has
occurred.  Any such written election shall be deemed part of the Agreement.
 
(ii) “Specified Employee” shall mean an individual determined by the Committee
or its delegate to be a specified employee as defined in subsection (a)(2)(B)(i)
of Section 409A.  The Company may, but need not, elect in writing, subject to
the applicable limitations under Section 409A, any of the special elective rules
prescribed in Section 1.409A-1(i) of the Treasury Regulations for purposes of
determining “specified employee” status.  Any such written election shall be
deemed part of the Agreement.
 
7. Confidential Information.
 
(a) The Executive acknowledges that the Company and its Affiliates continually
develop Confidential Information, that the Executive may develop Confidential
Information for the Company or its Affiliates and that the Executive may learn
of Confidential Information during the course of employment.  The Executive will
comply with the policies and procedures of the Company and its Affiliates for
protecting Confidential Information and shall never disclose to any Person
(except as required by applicable law or for the good faith performance of his
duties and responsibilities to the Company and its Affiliates), or use for his
own benefit or gain, any Confidential Information obtained by the Executive
incident to his employment or other association with the Company or any of its
Affiliates.  The Executive understands that this restriction shall continue to
apply after his employment terminates, regardless of the reason for such
termination.
 
(b) All documents, records, tapes and other media of every kind and description
relating to the business, present or otherwise, of the Company or its Affiliates
and any copies, in whole or in part, thereof (the “Documents”), whether or not
prepared by the Executive, shall be the sole and exclusive property of the
Company and its Affiliates.  The Executive shall safeguard all Documents and
shall surrender to the Company at the time his employment terminates, or at such
earlier time or times as the Board or its designee may specify, all Documents
then in the Executive’s possession or control.  The Executive shall be permitted
to retain his address book.
 
 
12

--------------------------------------------------------------------------------


 
8. Assignment of Rights to Intellectual Property.  The Executive shall promptly
and fully disclose all Intellectual Property to the Company.  The Executive
hereby assigns and agrees to assign to the Company (or as otherwise directed by
the Company) the Executive’s full right, title and interest in and to all
Intellectual Property.  The Executive agrees to execute any and all applications
for domestic and foreign patents, copyrights or other proprietary rights (which
documents shall be prepared at the Company’s expense) and to do such other acts
(including without limitation the execution and delivery of instruments of
further assurance or confirmation) requested by the Company to assign the
Intellectual Property to the Company and to permit the Company to enforce any
patents, copyrights or other proprietary rights to the Intellectual
Property.  The Executive will not charge the Company for time spent in complying
with these obligations.  All copyrightable works that the Executive creates
shall be considered “work made for hire”.
 
9. Restricted Activities.  The Executive agrees that some restrictions on his
activities during and after his employment are necessary to protect the
goodwill, Confidential Information, trade secrets, and other legitimate
interests of the Company and its Affiliates:
 
(a) While the Executive is employed by the Company and for the duration of the
Non-Competition Period, the Executive shall not, directly or indirectly, whether
as owner, partner, investor, consultant, agent, employee, co-venturer or
otherwise, compete with the Company or any of its Affiliates or undertake any
planning for any business competitive with the Company or any of its
Affiliates within the Restricted Territory.  The foregoing, however, shall not
prohibit the Executive's employment by a multi-division business or enterprise
of which one division of such business or enterprise engages in business
competitive with the Company or any of its Affiliates, provided that  the
Executive does not provide services of any kind, directly or indirectly,
including without limitation by providing information of any kind, to such
competing division, nor shall it prohibit the Executive, during the
Non-Competition Period, from seeking other employment, provided such search
activities do not otherwise violate the provisions of this Section 9.  For
purposes of this Agreement, “Restricted Territory” means (i) any state in the
continental United States; (ii) Alaska and Hawaii; (iii) any other territory or
possession of the United States; and (iv) any other country in which any Product
has been manufactured, provided, sold or offered or promoted for sale by the
Company or any of its Affiliates at any time during the Employment Period or
with respect to which the Company or any of its Affiliates has devoted
substantial expense in anticipation of launching into such geographic area a
portion of their business.  Specifically, but without limiting the foregoing,
the Executive agrees not to engage in any manner in any activity that is
directly or indirectly competitive or potentially competitive with the business
of the Company or any of its Affiliates as conducted or under consideration at
any time during the Executive’s employment.  Restricted activity includes
without limitation accepting employment or a consulting position with any Person
who is, or at any time within twelve (12) months prior to termination of the
Executive’s employment has been, a customer of the Company or any of its
Affiliates.  For the purposes of this Section 9, the business of the Company and
its Affiliates shall include all Products and the Executive’s undertaking shall
encompass all items, products and services that may be used in substitution for
Products.
 
 
13

--------------------------------------------------------------------------------


 
(b) The Executive agrees that, during his employment with the Company, he will
not undertake any outside activity, whether or not competitive with the business
of the Company or its Affiliates, that could reasonably give rise to a conflict
of interest or otherwise interfere with his duties and obligations to the
Company or any of its Affiliates.
 
(c) Recognizing the Company’s legitimate interest in maintaining a stable
workforce, the Executive further agrees that while he is employed by the Company
and during the Non-Competition Period, the Executive will not hire or attempt to
hire any employee of the Company or any of its Affiliates, assist in such hiring
by any Person, encourage any such employee to terminate his or her relationship
with the Company or any of its Affiliates (except while the Executive is
employed by the Company, provided such action is taken in the good faith
performance of his duties and in the interest of the Company), or solicit or
encourage any customer or vendor of the Company or any of its Affiliates to
terminate its relationship with them (except while the Executive is employed by
the Company, provided such action is taken in the good faith performance of his
duties and in the interest of the Company), or, in the case of a customer, to
conduct with any Person any business or activity which such customer conducts or
could conduct with the Company or any of its Affiliates.  For the avoidance of
doubt, it is understood that neither (1) advertising for employment or business
in mass media not targeted at specific employees, customers, or vendors of the
Company or any of its Affiliates nor (2) providing customary employment
references upon request of an employee of the Company or engaging in customary
disciplinary or other performance-related counseling sessions with employees
during the term of the Executive’s employment shall constitute a breach of this
Section 9(c).
 
(d) For the purposes of this Agreement, the "Non-Competition Period" shall mean
the period beginning on the date that the Executive's employment hereunder is
terminated and ending eighteen (18) months thereafter; provided, however, that
if the Executive is eligible to receive Severance Benefits under any provision
of Section 5(d), 5(e), or 5(f), then the Non-Competition Period shall end at the
expiration of the number of months  provided for the payment of Severance
Benefits under the applicable provision of Section 5(d), 5(e) or 5(f).
 
10. Enforcement of Covenants.  The Executive acknowledges that he has carefully
read and considered all the terms and conditions of this Agreement, including
the restraints imposed upon him pursuant to Sections 7, 8 and 9 hereof.  The
Executive agrees that said restraints are necessary for the reasonable and
proper protection of the Company and its Affiliates and that each and every one
of the restraints is reasonable in respect to subject matter, length of time and
geographic area.  The Executive further acknowledges that, were he to breach any
of the covenants contained in Sections 7, 8 or 9 hereof, the damage to the
Company would be irreparable.  The Executive therefore agrees that the Company,
in addition to any other remedies available to it, shall be entitled to
preliminary and permanent injunctive relief against any breach or threatened
breach by the Executive of any of said covenants, without having to post
bond.  The parties further agree that, in the event that any provision of
Section 7, 8 or 9 hereof shall be determined by any court of competent
jurisdiction to be unenforceable by reason of its being extended over too great
a time, too large a geographic area or too great a range of activities, such
provision shall be deemed to be modified to permit its enforcement to the
maximum extent permitted by law.
 
 
14

--------------------------------------------------------------------------------


 
11. Conflicting Agreements.  The Executive hereby represents and warrants that
the execution of this Agreement and the performance of his obligations hereunder
will not breach or be in conflict with any other agreement to which the
Executive is a party or is bound and that the Executive is not now subject to
any covenants against competition or similar covenants that would affect the
performance of his obligations hereunder.  The Executive will not disclose to or
use on behalf of the Company any proprietary information of a third party
without such party’s consent.
 
12. Indemnification.  The Company shall indemnify the Executive to the extent
provided in its then current Articles or By-Laws.  For the avoidance of doubt,
any rights the Executive may have to indemnification pursuant to the
then-current Articles or By-Laws will survive termination of the Executive’s
employment in accordance with their terms.  The Executive agrees to promptly
notify the Company of any actual or threatened claim arising out of or as a
result of his employment with the Company.
 
13. Definitions.  Words or phrases which are initially capitalized or are within
quotation marks shall have the meanings provided in this Section 13 and as
provided elsewhere herein.  For purposes of this Agreement, the following
definitions apply:
 
(a) “Affiliates” means all persons and entities directly or indirectly
controlling, controlled by or under common control with the Company, where
control may be by either management authority or equity interest.
 
(b) “Change in Control” means (i) a sale or transfer (in one or a series of
related transactions) of 100% of the Company’s outstanding capital stock to one
Person or a group of Persons acting in concert; (ii) a sale or transfer (in one
or a series of related transactions) of all or substantially all of the
Company’s operating subsidiaries or assets to one Person or a group of Persons
acting in concert; or (iii) a transaction or transactions in which any Person or
a group of Persons acting in concert acquires stock of the Company in an amount
greater than that held by Kohlberg & Co. LLC (“Kohlberg”) and Kohlberg
Affiliates and in which Kohlberg relinquishes control of the Board.
 
(c) “Confidential Information” means any and all information of the Company and
its Affiliates that is not generally known by others with whom they compete or
do business, or with whom they plan to compete or do business and any and all
information, publicly known in whole or in part or not, which, if disclosed by
the Company or its Affiliates would assist in competition against
them.  Confidential Information includes without limitation such information
relating to (i) the development, research, testing, manufacturing, marketing and
financial activities of the Company and its Affiliates, (ii) the Products, (iii)
the costs, sources of supply, financial performance and strategic plans of the
Company and its Affiliates, (iv) the identity and special needs of the customers
of the Company and its Affiliates and (v) the people and organizations with whom
the Company and its Affiliates have business relationships and those
relationships.  Confidential Information also includes comparable information
that the Company or any of its Affiliates have received belonging to others or
which was received by the Company or any of its Affiliates with any
understanding that it would not be disclosed.  Confidential Information will not
include any information that has been published in a form generally available to
the public prior to the date the Executive proposes to disclose or use such
information.  Confidential information will not be deemed to have been published
merely because individual portions of the information have been separately
published, but only if all material features comprising such information have
been published in combination.
 
 
15

--------------------------------------------------------------------------------


 
(d) “Intellectual Property” means inventions, discoveries, developments,
methods, processes, compositions, works, concepts and ideas (whether or not
patentable or copyrightable or constituting trade secrets) conceived, made,
created, developed or reduced to practice by the Executive (whether alone or
with others, whether or not during normal business hours or on or off Company
premises) during the Executive’s employment and during the period of six (6)
months immediately following termination of his employment that relate to either
the Products or any prospective activity of the Company or any of its
Affiliates.
 
(e) “Kohlberg Affiliates” means all persons and entities directly or indirectly
controlling, controlled by or under common control with Kohlberg & Co. LLC,
where control may be either management authority or equity interest.
 
(f) “Person” means an individual, a corporation, an association, a partnership,
an estate, a trust and any other entity or organization, other than the Company
or any of its Affiliates.
 
(g) “Products” mean all products planned, researched, developed, tested,
manufactured, sold, licensed, leased or otherwise distributed or put into use by
the Company or any of its Affiliates, together with all services provided or
planned by the Company or any of its Affiliates, during the Executive’s
employment.
 
14. Withholding.  All payments made by the Company under this Agreement shall be
reduced by any tax or other amounts required to be withheld by the Company under
applicable law.
 
15. Assignment.  Neither the Company nor the Executive may make any assignment
of this Agreement or any interest herein, by operation of law or otherwise,
without the prior written consent of the other; provided, however, that the
Company may assign its rights and obligations under this Agreement without the
consent of the Executive in the event that the Company shall hereafter affect a
reorganization, consolidate with, or merge into, any other Person or transfer
all or substantially all of its properties or assets to any other Person.  This
Agreement shall inure to the benefit of and be binding upon the Company and the
Executive, their respective successors, executors, administrators, heirs and
permitted assigns.  The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation, or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the manner and to the same extent
that the Company would be required to perform it if no succession had taken
place, and will provide the Executive with evidence of such assumption.
 
 
16

--------------------------------------------------------------------------------


 
16. Severability.  If any portion or provision of this Agreement shall to any
extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.
 
17. Waiver.  No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party.  The failure of either party to require
the performance of any term or obligation of this Agreement, or the waiver by
either party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.
 
18. Notices.  Any and all notices, requests, demands and other communications
provided for by this Agreement shall be in writing and shall be effective when
delivered in person or deposited in the United States mail, postage prepaid,
registered or certified, and addressed to the Executive at his last known
address on the books of the Company or, in the case of the Company, at its
principal place of business, attention of the Chief Financial Officer, or to
such other address as either party may specify by notice to the other actually
received.
 
19. Entire Agreement.  This Agreement constitutes the entire agreement between
the parties and supersedes all prior communications, agreements and
understandings, written or oral, with respect to the terms and conditions of the
Executive’s employment.
 
20. Amendment.  This Agreement may be amended or modified only by a written
instrument signed by the Executive and by an expressly authorized representative
of the Company.
 
21. Headings.  The headings and captions in this Agreement are for convenience
only and in no way define or describe the scope or content of any provision of
this Agreement.
 
22. Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be an original and all of which together shall constitute
one and the same instrument.
 
23. Governing Law.  This is a Missouri contract and shall be construed and
enforced under and be governed in all respects by the laws of the State of
Missouri, without regard to the conflict of laws principles thereof.
 
 
17

--------------------------------------------------------------------------------


 
(remainder of page purposely left blank)

                                                    
 
18

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been executed as a sealed instrument by
the Company, by its duly authorized representative, and by the Executive, as of
the date first above written.
 


 


 
THE EXECUTIVE:
KATY INDUSTRIES, INC.
            /s/ David J. Feldman 
By:  /s/ William F.
Andrews                                                        
David Feldman
   
Title:  Chairman of the Board of
Directors                                                      
   




 



 
 

--------------------------------------------------------------------------------

 



EXHIBIT A


Release of Claims


RELEASE OF CLAIMS


FOR AND IN CONSIDERATION OF the benefits to be provided me in connection with
the termination of my employment, as set forth in the agreement between me and
Katy Industries, Inc.  (the "Company") dated as of April 21, 2008 (the
“Agreement”), which are conditioned on my signing this Release of Claims and to
which I am not otherwise entitled,  I, on my own behalf and on behalf of my
heirs, executors, administrators, beneficiaries, representatives and assigns,
and all others connected with or claiming through me, hereby release and forever
discharge the Company, its subsidiaries and other affiliates and all of their
respective past, present and future officers, directors, trustees, shareholders,
employees, agents, general and limited partners, members, managers, joint
venturers, representatives, successors and assigns, and all others connected
with any of them, both individually and in their official capacities, from any
and all causes of action, rights or claims of any type or description, known or
unknown, which I have had in the past, now have, or might now have, through the
date of my signing of this Release of Claims, in any way resulting from, arising
out of or connected with my employment by the Company or any of its subsidiaries
or other affiliates or the termination of that employment or pursuant to any
federal, state or local law, regulation or other requirement (including without
limitation Title VII of the Civil Rights Act of 1964, the Age Discrimination in
Employment Act, the Americans with Disabilities Act, and the fair employment
practices laws of the state or states in which I have been employed by the
Company or any of its subsidiaries or other affiliates, each as amended from
time to time).


Excluded from the scope of this Release of Claims is (i) any claim arising under
the terms of the Agreement after the effective date of this Release of Claim and
(ii) any right of indemnification or contribution that I have pursuant to the
Articles of Incorporation or By-Laws of the Company or any of its subsidiaries
or other affiliates.


In signing this Release of Claims, I acknowledge my understanding that I may not
sign it prior to the termination of my employment, but that I may consider the
terms of this Release of Claims for up to twenty-one (21) days (or such longer
period as the Company may specify) from the later of the date my employment with
the Company terminates or the date I receive this Release of Claims.  I also
acknowledge that I am advised by the Company and its subsidiaries and other
affiliates to seek the advice of an attorney prior to signing this Release of
Claims; that I have had sufficient time to consider this Release of Claims and
to consult with an attorney, if I wished to do so, or to consult with any other
person of my choosing before signing; and that I am signing this Release of
Claims voluntarily and with a full understanding of its terms.
 

 

--------------------------------------------------------------------------------


 
I further acknowledge that, in signing this Release of Claims, I have not relied
on any promises or representations, express or implied, that are not set forth
expressly in the Agreement.  I understand that I may revoke this Release of
Claims at any time within seven (7) days of the date of my signing by written
notice to the General Counsel of the Company and that this Release of Claims
will take effect only upon the expiration of such seven-day revocation period
and only if I have not timely revoked it.


Intending to be legally bound, I have signed this Release of Claims under seal
as of the date written below.


Signature: _____________________________________________


Name (please
print):  ____________________________________                                                                                                                                          


Date Signed: ___________________________________________


 
















--------------------------------------------------------------------------------